UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAI PRAKASH,                        )
                                    )
               Plaintiff,           )
                                    )
            v.                      )                 Civ. Action No. 13-1511 (ESH)
                                    )
SOCIAL SECURITY                     )
ADMINISTRATION,                     )
                                    )
               Defendant.           )
____________________________________)


                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se, seeks judicial review pursuant to 42 U.S.C. ‘ 405(g) of the

denial of social security disability benefits. Defendant moves to dismiss the case as untimely

filed and for improper venue. Def.’s Mot. to Dismiss [Dkt. # 5]. Plaintiff has not complied with

the November 12, 2013 Order to respond to the motion by December 12, 2013 [Dkt. # 6]. For

the following reasons, the Court will grant defendant’s motion and dismiss the case.

       The Social Security Act requires a civil complaint to be brought “within sixty days after

the mailing . . . of notice of [the Commissioner’s final decision]” and “in the district court of the

United States for the judicial district in which the plaintiff resides.” 42 U.S.C. § 405(g). This

venue in the District of Columbia is improper because plaintiff resides in Silver Spring,

Maryland, and thus should have filed this case in the United States District Court for the District

of Maryland. In addition, the Appeals Council’s decision, which informed plaintiff about filing a

civil action, is dated April 18, 2013, and is presumed to have been mailed to plaintiff on that

date. See Not. of Appeals Council Action [Dkt. # 5-1, ECF pp. 21-23]. Plaintiff lodged his

Complaint, along with an application to proceed in forma pauperis, with the Clerk of this Court
on the “received” date of September 6, 2013, well beyond the 60-day limitations period. Hence,

the Court will grant defendant’s motion to dismiss the complaint as untimely and as brought in

the wrong court. A separate Order accompanies this Memorandum Opinion.



                                                    ___________/s/___________
                                                    ELLEN SEGAL HUVELLE
DATE: December 20, 2013                             United States District Judge




                                               2